Exhibit 10.20

UNISYS CORPORATION

2007 LONG-TERM INCENTIVE AND EQUITY COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2009)

SECTION 1. PURPOSE; DEFINITIONS

The purpose of the Plan is to support the Company’s ongoing efforts to attract,
retain and develop exceptional talent and enable the Company to provide
incentives directly linked to the Company’s short and long-term objectives and
to increases in shareholder value.

For purposes of the Plan, the following terms are defined as set forth below:

a. “AFFILIATE” means an entity which is not a Subsidiary, but in which the
Company has an equity interest.

b. “ANNUAL INCENTIVE AWARD” means an Incentive Award made pursuant to Section 10
with a Performance Cycle of one year or less.

c. “AWARDS” mean grants under the Plan of Incentive Awards, Stock Options, Stock
Appreciation Rights, Restricted Share or Other Stock-Based Awards.

d. “BENEFICIARY” means the individual, trust or estate who or which by
designation of the Participant or operation of law succeeds to the rights and
obligations of the Participant under the Plan and Award agreement upon the
Participant’s death.

e. “BOARD” means the Board of Directors of the Company.

f. “CODE” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

g. “COMMISSION” means the Securities and Exchange Commission or any successor
agency.

h. “COMMITTEE” means the Compensation Committee of the Board or a subcommittee
thereof, any successor thereto or such other committee or subcommittee as may be
designated by the Board to administer the Plan.

i. “COMMON STOCK” or “STOCK” means the common stock of the Company, par value
$0.01 per share.

j. “COMPANY” means Unisys Corporation or any successor thereto.

k. “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.



--------------------------------------------------------------------------------

l. “FAIR MARKET VALUE” means, on any date, the closing sales price of a share of
Stock as reported on the New York Stock Exchange for that day, but not later
than the earlier of the official close of the New York Stock Exchange or 4:00
p.m., U.S. Eastern Standard Time or Eastern Daylight Time, as the case may be.

m. “INCENTIVE AWARD” means any Award made pursuant to Section 10 that is either
an Annual Incentive Award or a Long-Term Incentive Award.

n. “INCENTIVE STOCK OPTION” means any Stock Option that complies with
Section 422 of the Code.

o. “LONG-TERM INCENTIVE AWARD” means an Incentive Award made pursuant to
Section 10 with a Performance Cycle of more than one year.

p. “NONQUALIFIED STOCK OPTION” means any Stock Option that is not an Incentive
Stock Option.

q. “NORMAL RETIREMENT DATE” means the date on which the Participant is eligible
to retire with unreduced benefits under a defined benefit pension plan or
arrangement of the Company or one of its Subsidiaries or Affiliates or, in the
event that the Participant is not a member of such a plan or arrangement, the
date on which the Participant attains age 65.

r. “OTHER STOCK-BASED AWARD” means an Award made pursuant to Section 9.

s. “PARTICIPANT” shall mean an eligible employee or non-employee director who
has been selected to receive an Award under the Plan in accordance with
Section 3.

t. “PERFORMANCE CYCLE” means the period selected by the Committee during which
the performance of the Company or any Subsidiary, Affiliate or unit thereof or
any individual is measured for the purpose of determining the extent to which an
Award subject to Performance Goals has been earned.

u. “PERFORMANCE GOALS” mean the objectives for the Company or any Subsidiary,
Affiliate or any unit, division or geographic region thereof or any individual
that may be established by the Committee for a Performance Cycle with respect to
any performance-based Awards made under the Plan. The Performance Goals for
Awards that are intended to constitute “performance-based” compensation within
the meaning of Section 162(m) of the Code will be based on one or more of the
following criteria: earnings per share; total shareholder return; operating
income; net income; cash flow; free cash flow; return on equity; return on
capital; revenue growth; earnings before interest, taxes, depreciation and
amortization (“EBITDA”); stock price; debt-to-capital ratio; stockholders’
equity per share; operating income as a percent of revenue; gross profit as a
percent of revenue; selling, general and administrative expenses as a percent of
revenue; operating cash flow; pre-tax profit; orders; revenue; customer value;
or any of the foregoing criteria adjusted in a manner prescribed within the time
permitted under Section 162(m) of the Code by

 

- 2 -



--------------------------------------------------------------------------------

the Committee (i) to exclude one or more specified components of the calculation
thereof or (ii) to include one or more other specified items, including, but not
limited to, exclusions under subsection (i) or inclusions under subsection
(ii) designed to reflect changes during the Performance Cycle in generally
accepted accounting principles or in tax rates, currency fluctuations, the
effects of acquisitions or dispositions of a business or investments in whole or
in part, extraordinary or nonrecurring items, the gain or loss from claims or
litigation and related insurance recoveries, the effects of impairment of
tangible or intangible assets, or the effects of restructuring or reductions in
force or other business recharacterization activities, income or expense related
to defined benefit or defined contribution pension plans, uninsured losses from
natural catastrophes or political and legal developments affecting the Company’s
business (including losses as a result of war, terrorism, confiscation,
expropriation, seizure, new regulatory requirements, business interruption or
similar events).

v. “PLAN” means the Unisys Corporation 2007 Long-Term Incentive and Equity
Compensation Plan, as set forth herein and as may be amended from time to time.

w. “RESTRICTED PERIOD” means the period during which an Award may not be sold,
assigned, transferred, pledged or otherwise encumbered.

x. “RESTRICTED SHARE” means an Award of shares of Stock pursuant to Section 8.

y. “SPREAD VALUE” means, with respect to a share of Stock subject to an Award,
an amount equal to the excess of the Fair Market Value, on the date such value
is determined, over the Award’s exercise or grant price, if any.

z. “STOCK APPRECIATION RIGHT” or “SAR” means a right granted pursuant to
Section 7.

aa. “STOCK OPTION” means an option granted pursuant to Section 6.

bb. “SUBSIDIARY” shall have the meaning set forth in Section 424(f) of the Code.

cc. “TERMINATION OF EMPLOYMENT” means the voluntary or involuntary termination
of a Participant’s employment with the Company or a Subsidiary or Affiliate (or,
in the case of a non-employee director, termination of service on the Board) for
any reason, including death, disability, retirement or as a result of the
divestiture of the Participant’s employer or any similar transaction in which
the Participant’s employer ceases to be the Company or one of its Subsidiaries
or Affiliates. The Committee, in its sole discretion, shall determine whether a
Termination of Employment is a result of disability, and shall determine whether
military or other government or eleemosynary service constitutes a Termination
of Employment. To the extent necessary, “Termination of Employment” will be
limited to those circumstances that constitute a “separation from service”
within the meaning of Section 409A of the Code.

 

- 3 -



--------------------------------------------------------------------------------

In addition, the terms “Business Combination,” “Change in Control,” “Change in
Control Price,” “Incumbent Board,” “Outstanding Stock,” “Outstanding Voting
Securities” and “Person” have the meanings set forth in Section 11.

SECTION 2. ADMINISTRATION

The Plan will be administered by the Committee, which will have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan, as it may deem appropriate. The Committee will have the authority to adopt
such modifications, procedures and subplans, consistent with the objectives of
the Plan, as may be necessary or desirable to comply with the laws, regulations,
practices and tax and accounting principles of the countries in which the
Company or a Subsidiary or Affiliate may operate and/or to assure the economic
viability of Awards made to individuals employed in such countries.

Subject to the terms of the Plan, the Committee will have the authority to
determine those individuals eligible to receive Awards and the amount, type and
terms of each Award and to establish and administer any Performance Goals
applicable to such Awards, but, at the discretion of the Board, these
determinations may be made subject to ratification by the Board.

The Committee may delegate its authority and power under the Plan in whole or in
part to a subcommittee consisting of two or more non-employee directors who are
“outside directors” within the meaning of Section 162(m) of the Code. The
Committee may similarly delegate its authority or power under the Plan to one or
more officers of the Company, subject to guidelines prescribed by the Committee,
with respect to Participants who are not subject to Section 16 of the Exchange
Act and who are not “covered employees” within the meaning of Section 162(m) of
the Code.

Any determination made by the Committee or pursuant to delegated authority in
accordance with the provisions of the Plan with respect to any Award will be
made in the sole discretion of the Committee or such delegate, and all decisions
made by the Committee or any appropriately designated officer pursuant to the
provisions of the Plan will be final and binding on all persons, including the
Company and Plan Participants, but subject to ratification by the Board if the
Board so provides.

SECTION 3. ELIGIBLE PARTICIPANTS

Participants in the Plan shall be such employees of the Company and its
Subsidiaries or Affiliates, including elected officers, and non-employee
directors of the Company, that are selected by the Committee, in its sole
discretion, from time to time to receive an Award under the Plan. The Plan is
discretionary in nature, and the grant of Awards by the Committee is voluntary
and occasional. The Committee’s selection of an eligible employee to receive an
Award in any year or at any time shall not require the Committee to select such
employee to receive an Award in any other year or at any other time. The
selection of an employee to receive one type of Award under the Plan does not
require

 

- 4 -



--------------------------------------------------------------------------------

the Committee to select such employee to receive any other type of Award under
the Plan. The Committee shall consider such factors as it deems pertinent in
selecting Participants and in determining the type and amount of their
respective Awards.

SECTION 4. STOCK SUBJECT TO PLAN

The number of shares of Stock authorized for issuance under the Plan will be
24.0 million shares. Any or all of the authorized shares may be issued pursuant
to the exercise of Stock Options awarded under the Plan, and all such shares may
be issued pursuant to the exercise of Incentive Stock Options. If any Award is
cashed out or exercised or terminates or expires without a payment being made to
the Participant in the form of Stock, the shares subject to such Award, if any,
will again be available for issuance in connection with Awards under the Plan.
Notwithstanding the foregoing, however, (a) shares of Stock tendered in payment
of the exercise price of an Option, (b) shares of Stock withheld by the Company
to satisfy any tax withholding obligation with respect to an Award, and
(c) shares of Stock that are repurchased by the Company on the open market with
the proceeds of the exercise of an Option, may not again be available for
issuance in connection with Awards under the Plan. Also notwithstanding the
foregoing, if the Spread Value of a SAR is paid in shares of Stock, the shares
representing the excess, if any, of (a) the number of shares of Stock subject to
the SAR over (b) the number of shares of Stock delivered in payment of the
Spread Value may not again be available for issuance in connection with Awards
under the Plan.

In the event of any merger, reorganization, consolidation, recapitalization,
share exchange, stock dividend, stock split, reverse stock split, split-up,
spin-off, issuance of rights or warrants or other change in corporate structure
affecting the Stock after adoption of the Plan by the Board, the aggregate
number and kind of shares reserved for issuance under the Plan, the number, kind
and price of shares subject to outstanding Awards and the Award limits set forth
in Sections 4 and 5 shall be proportionately substituted for or adjusted to
reflect such change in corporate structure, provided, however, that any such
substitutions or adjustments will be consistent with the treatment of shares of
Stock not subject to the Plan.

SECTION 5. AWARDS — GENERAL TERMS AND LIMITATIONS

(a) AWARDS GRANTED AT FAIR MARKET VALUE. The exercise price of a Stock Option
and the grant price of an SAR may not be less than 100% of the Fair Market Value
on the date of grant. In addition, to the extent that the value of an Other
Stock-Based Award is based on Spread Value, the grant price for the Other
Stock-Based Award may not be less than 100% of the Fair Market Value on the date
of grant. Notwithstanding the foregoing, in connection with any reorganization,
merger, consolidation or similar transaction in which the Company or any
Subsidiary or Affiliate of the Company is a surviving corporation, the Committee
may grant Stock Options, SARs or Other Stock-Based Awards in substitution for
similar awards granted under a plan of another party to the transaction and may
adjust Awards under this Plan, and in such a case the exercise price or grant
price of the substituted Stock Options, SARs or

 

- 5 -



--------------------------------------------------------------------------------

Other Stock-Based Awards granted by the Company may equal or exceed 100% of the
Fair Market Value on the date of grant reduced by any unrealized gain existing
as of the date of the transaction in the option, stock appreciation right or
other award being replaced; provided, however, that the exercise price, grant
price or other adjustment does not exceed the price or adjustment permitted for
the grant not to be considered a new grant in accordance with regulations under
Section 409A of the Code and Section 424 of the Code for an Incentive Stock
Option.

(b) ANNUAL AWARD LIMITATION. The total number of Restricted Shares and other
shares of Stock subject to or underlying Stock Options, SARs and Other
Stock-Based Awards awarded to any Participant during any year may not exceed
(i) two million shares, multiplied by (ii) the number of calendar years during
which the Participant was eligible to participate in the Plan in accordance with
Section 3 above, and reduced by (iii) the number of shares with respect to which
the Participant has received awards of Restricted Stock, Stock Options, SARs
and/or Other Stock-Based Awards under the Plan. An Annual Incentive Award paid
to a Participant with respect to any Performance Cycle may not exceed
$5,000,000. A Long-Term Incentive Award paid to a Participant with respect to
any Performance Cycle may not exceed $3,000,000 times the number of years in the
Performance Cycle.

(c) PERFORMANCE-BASED AWARDS. In the discretion of the Committee, any Award
granted pursuant to the Plan may be designated as a performance-based award
intended to qualify, through the application of Performance Goals over a
specified Performance Cycle, as “performance-based compensation” within the
meaning of Code Section 162(m).

(d) MINIMUM VESTING PERIODS. Except in the case of a new-hire Award or under
such other circumstances deemed appropriate by the Committee, no Stock Option,
Stock Appreciation Right, Restricted Share or Other Stock-Based Award may be
granted with a vesting period of less than one year.

SECTION 6. STOCK OPTIONS

(a) STOCK OPTION AWARDS. A Stock Option represents the right to purchase a share
of Stock at a predetermined exercise price. Stock Options granted under the Plan
will be in the form of Incentive Stock Options or Nonqualified Stock Options.
The terms and conditions of each Stock Option Award, including the Stock Option
term, exercise price, applicable vesting periods and any other
restrictions/conditions on exercise, will be determined in the sole discretion
of the Committee and will be set forth in an Award agreement.

(b) DURATION OF STOCK OPTIONS. Stock Options will terminate after the first to
occur of the following:

(1) Expiration of the Stock Option as provided in the applicable Award
agreement;

 

- 6 -



--------------------------------------------------------------------------------

(2) Termination of the Stock Option Award, as provided in Section 6(d),
following the Participant’s Termination of Employment; or

(3) Ten years from the date of grant.

(c) ACCELERATION/EXTENSION OF EXERCISE TIME. The Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated) to
permit purchase of shares under any Stock Option prior to the time such Option
would otherwise vest under the terms of the applicable Award agreement. In
addition, the Committee, in its sole discretion, shall have the right (but shall
not in any case be obligated) to permit any Stock Option granted under the Plan
to be exercised after its termination date described in Section 6(d), but in no
event later than the last day of the term of the Stock Option as set forth in
the applicable Award agreement. Notwithstanding the foregoing, the Committee
will not extend the exercise period of any Option to the extent that the
extension would cause the Option to be considered nonqualified deferred
compensation subject to the provisions of Section 409A of the Code.

(d) EXERCISE OF STOCK OPTIONS UPON TERMINATION OF EMPLOYMENT. Except as
otherwise provided in this Section 6(d) or in Section 6(c), or as otherwise
expressly provided in a Participant’s Award agreement as authorized by the
Committee, the right of the Participant to exercise Stock Options shall
terminate upon the Participant’s Termination of Employment, regardless of
whether or not the Stock Options were vested in whole or in part on the date of
Termination of Employment.

(1) Disability or Normal Retirement. Upon a Participant’s Termination of
Employment by reason of disability or retirement on or after his/her Normal
Retirement Date, a Participant may, within five years after the Termination of
Employment, exercise all or a part of his/her Stock Options that were vested
upon such Termination of Employment (or which became vested at a later date
pursuant to Section 6(d)(3) below). In no event, however, may any Stock Option
be exercised later than the last day of the term of the Stock Option as set
forth in the applicable Award agreement.

(2) Death. In the event of the death of a Participant while employed by the
Company or a Subsidiary or Affiliate, or within the additional period of time
from the date of Termination of Employment and prior to the termination of the
Stock Option as permitted under Section 6(d)(1) or Section 6(d)(3)(B), to the
extent that the right to exercise the Stock Option had vested as of the date of
the Participant’s death, the right of the Participant’s Beneficiary to exercise
the vested portion of the Stock Option shall expire on the earliest of (A) five
years from the date of the Participant’s death, (B) five years from the date of
the Participant’s Termination of Employment, (C) the last day of the term of the
Stock Option as set forth in the applicable Award agreement or (D) such other
date set forth in the Award agreement as authorized by the Committee.

(3) Termination of Employment at Age 55 with Five Years of Service.
Notwithstanding anything in this Section 6 to the contrary, unless otherwise
provided in the applicable Award agreement, if Termination of Employment occurs
after the Participant has attained

 

- 7 -



--------------------------------------------------------------------------------

age 55 and completed five years of service with the Company and/or its
Subsidiaries or Affiliates, (A) the Participant shall continue to vest in each
of his/her Stock Options in accordance with the vesting schedules set forth in
the applicable Award agreements, and (B) the Participant may exercise his/her
Stock Options, to the extent that the Stock Options have vested as of the
Termination of Employment or thereafter in accordance with Section 6(d)(3)(A),
for a period of five years from the date of the Participant’s Termination of
Employment. In no event, however, may any Stock Option be exercised later than
the last day of the term of the Stock Option as set forth in the applicable
Award agreement.

(e) EXERCISE PROCEDURES. Subject to the applicable Award agreement, Stock
Options may be exercised, in whole or in part, by giving written notice of
exercise to the Company or its designee specifying the number of shares to be
purchased. This notice must be accompanied by payment in full of the exercise
price by certified or bank check or such other instrument as the Company or its
designee may accept. If authorized by the Committee, payment in full or in part
may also be made (1) in the form of Stock already owned by the Participant
valued at the Fair Market Value on the date the Stock Option is exercised, or
(2) through a cashless exercise program authorized by the Company.

(f) INCENTIVE STOCK OPTIONS. Except as otherwise expressly provided in the Plan,
the Committee may designate, at the time of grant, that the Stock Option is an
Incentive Stock Option under Section 422 of the Code. Whenever possible, each
provision of the Plan and applicable Award agreement shall be interpreted in
such a manner as to entitle the Stock Option to the tax treatment afforded by
Section 422 of the Code. If any provision of the Plan or any Option designated
by the Committee as an Incentive Stock Option shall be held not to comply with
requirements necessary to entitle such Option to such tax treatment, then
(1) such provision shall be deemed to have contained from the outset such
language as shall be necessary to entitle the Option to the tax treatment
afforded under Section 422 of the Code, and (2) all other provisions of the Plan
and the Award agreement shall remain in full force and effect. If any agreement
covering a Stock Option designated by the Committee to be an Incentive Stock
Option under this Plan shall not explicitly include any terms required to
entitle such Incentive Stock Option to the tax treatment afforded by Section 422
of the Code, all such terms shall be deemed implicit in the designation of such
Option and the Option shall be deemed to have been granted subject to all such
terms. In no event will an Option that is not specifically designated as an
Incentive Stock Option be treated as an Incentive Stock Option.

SECTION 7. STOCK APPRECIATION RIGHTS

(a) STOCK APPRECIATION RIGHTS AWARDS. A SAR represents the right to receive a
payment, in cash, shares of Stock or both (as determined by the Committee),
equal to the Spread Value on the date the SAR is exercised. The grant price of a
SAR and all other applicable terms and conditions will be established by the
Committee in its sole discretion and will be set forth in the applicable Award
agreement. Subject to the terms of the applicable Award agreement, a SAR will be
exercisable, in whole or in part, by giving written notice of exercise to the
Company, but in no event will a SAR be exercisable later than the tenth
anniversary of the date on which it was granted.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 8. RESTRICTED SHARES

(a) RESTRICTED SHARE AWARDS. The Committee may grant to any Participant an Award
of shares of Common Stock in such quantity, and on such terms, conditions and
restrictions (whether based on Performance Goals, periods of service or
otherwise) as the Committee shall establish in its sole discretion. The terms of
any Restricted Share Award granted under this Plan shall be set forth in an
Award agreement.

(1) Issuance of Restricted Shares. As soon as practicable after the date of
grant of a Restricted Share Award by the Committee, the Company shall register
in the books of the Company, shares of Common Stock, evidencing the Restricted
Shares covered by the Award, but subject to forfeiture to the Company as of the
date of grant if an Award agreement with respect to the Restricted Shares
covered by the Award is not duly executed by the Participant and timely returned
to the Company. At the discretion of the Company, the shares will be registered
on behalf of the Participant in book entry form or will be registered in the
name of the Participant with a stock certificate, appropriately legended to
reference the applicable restrictions, duly issued. All shares of Common Stock
covered by Awards under this Section 8 shall be subject to the restrictions,
terms and conditions contained in the Award agreement.

(2) Stockholder Rights. Beginning on the date of grant of the Restricted Share
Award and subject to execution of the Award Agreement provided for in
Section 8(a)(1), the Participant will become a stockholder of the Company with
respect to all shares represented under the Award agreement and shall have all
of the rights of a stockholder, including, but not limited to, the right to vote
such shares and the right to receive any dividends (or dividend equivalents)
paid on such shares; provided, however, that any shares of Common Stock
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed shall be subject to the same
restrictions as such Restricted Shares and shall be represented by book entry
and held as prescribed in Section 8.

(3) Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code), pledged or
sold prior to the lapse of the restrictions applicable to the shares.

(4) Delivery of Shares Upon Vesting. Upon the expiration or earlier termination
of the forfeiture period without forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 8(b)(2), the restrictions applicable
to the Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, the Company shall deliver to the Participant or, in case of the
Participant’s death, to the Participant’s Beneficiary, a

 

- 9 -



--------------------------------------------------------------------------------

stock certificate for the appropriate number of shares of Common Stock, free of
all such restrictions, except for any restrictions that may be imposed by law,
unless the Company has made arrangements to have shares of Common Stock held at
a bank or other appropriate institution in non-certified form. The appropriate
number of shares shall equal the number of Restricted Shares with respect to
which the restrictions have lapsed, less the number of shares of Common Stock
whose Fair Market Value as of the date on which the restrictions lapse is equal
to such amount as is determined by the Company to be sufficient to satisfy
applicable federal, state and local withholding tax requirements. The Company
shall remit in a timely manner to the appropriate taxing authorities the amount
so withheld. Although the Stock certificate delivered to the Participant or the
Participant’s Beneficiary will be for a net number of shares, the Participant or
the Participant’s Beneficiary shall be considered, for tax purposes, to have
received a number of shares of Common Stock equal to the full number of
Restricted Shares with respect to which the restrictions have lapsed.

(b) TERMS OF RESTRICTED SHARES.

(1) Forfeiture of Restricted Shares. Subject to Section 8(b)(2) and Section 11,
all of the Restricted Shares with respect to a Restricted Share Award shall be
forfeited and returned to the Company and all rights of the Participant with
respect to such Restricted Shares shall terminate unless the Participant
continues in the service of the Company or a Subsidiary or an Affiliate as an
employee or a non-employee director until the expiration of the forfeiture
period and satisfies any other conditions set forth in the Award agreement.

(2) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Section 8 to the contrary, the Committee may, in its sole discretion, waive the
forfeiture period and any other conditions set forth in any Award agreement
under certain circumstances (including the death, disability or retirement of
the Participant or a material change in circumstances arising after the date of
an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the Restricted Shares) as the Committee shall deem
appropriate.

SECTION 9. OTHER STOCK-BASED AWARDS

(a) OTHER STOCK-BASED AWARDS. The Committee may grant Awards, other than Stock
Options, SARs or Restricted Shares, that are denominated in, valued in whole or
in part by reference to, or otherwise based on or related to, Stock. The
purchase, exercise, exchange or conversion of Other Stock-Based Awards granted
under this Section 9 and all other terms and conditions applicable to the Awards
will be determined by the Committee in its sole discretion and will be set forth
in an applicable Award agreement.

SECTION 10. INCENTIVE AWARDS

(a) INCENTIVE AWARDS. Incentive Awards are performance-based Awards that are
expressed in U.S. currency, but that may be payable in the form of cash, Stock
or a

 

- 10 -



--------------------------------------------------------------------------------

combination of both. Incentive Awards may be either Annual Incentive Awards or
Long-Term Incentive Awards. The target amount of the Award, the Performance
Goals and applicable Performance Cycle, the form of payment and other terms and
conditions applicable to an Incentive Award will be determined in the sole
discretion of the Committee and will be set forth in an Award agreement. Except
as otherwise specifically provided in an Award agreement, payment with respect
to an Incentive Award will be made during the calendar year following the year
in which the performance period to which the Incentive Award relates ends.

SECTION 11. CHANGE IN CONTROL PROVISIONS

(a) IMPACT OF EVENT. Notwithstanding any other provision of the Plan to the
contrary, and except to the extent expressly provided otherwise in an Award
agreement, in the event of a Change in Control:

(1) Stock Options. All Stock Options outstanding as of the date the Change in
Control occurs will become fully vested and will be exercisable in accordance
with procedures established by the Committee. In addition, a Participant who is
an elected officer of the Company and whose employment is involuntarily
terminated by the Company within 60 days after a Change in Control will be
permitted to surrender for cancellation within 60 days after the Change in
Control any Stock Option or portion of a Stock Option to the extent not
exercised and to receive a payment of shares of Stock having an aggregate Fair
Market Value on the date the Participant surrenders the Stock Option equal to
the excess, if any, of (A) the Change in Control Price, over (B) the exercise
price of the Stock Option. The provisions of this Section 11(a)(1) will not be
applicable to any Stock Options granted to a Participant if the Change in
Control results from the Participant’s beneficial ownership (within the meaning
of Rule 13d(3) under the Exchange Act) of Stock or Voting Securities.

(2) Stock Appreciation Rights. All SARs outstanding as of the date the Change in
Control occurs will become fully vested and will be exercisable in accordance
with procedures established by the Committee. The provisions of this
Section 11(a)(2) will not be applicable to any SARs granted to a Participant if
the Change in Control results from the Participant’s beneficial ownership
(within the meaning of Rule 13d(3) under the Exchange Act) of Stock or Voting
Securities.

(3) Restricted Shares. The restrictions and other conditions applicable to any
Restricted Shares held by the Participant will lapse and Restricted Shares will
become fully vested as of the date of the Change in Control.

(4) Incentive Awards. Any Incentive Awards relating to Performance Cycles before
the Performance Cycle in which the Change in Control occurs that have been
earned but not paid will become immediately payable in cash upon the Change in
Control. In addition, any Incentive Award awarded to a Participant for a
Performance Cycle that has not been completed at the time of the Change in
Control will be deemed to be satisfied at the target level for the Performance
Cycle, and payment with respect to the Incentive Award will be

 

- 11 -



--------------------------------------------------------------------------------

made in cash upon the Change in Control. Notwithstanding the foregoing, if the
Committee in its sole discretion determines that any Incentive Award would be
considered nonqualified deferred compensation within the meaning of Section 409A
of the Code, and if the Change in Control would not be considered a “change in
control” for purposes of Section 409A of the Code, then a Participant’s
entitlement to payment with respect to the Incentive Award will be determined as
described above in this Section 11(a)(4), but payment with respect to such
Incentive Award will be made on the earlier of (A) the date originally scheduled
for payment or (B) for a Participant who is a “specified employee” within the
meaning of Section 409A of the Code and as designated by the Committee, the
first day of the seventh month following the date of the Participant’s
Termination of Employment, or, for any other Participant, the Participant’s
Termination of Employment.

(5) Other Stock-Based Awards. Other Stock-Based Awards that vest solely on the
basis of the passage of time will be treated in connection with a Change in
Control in the same manner as are Awards of Restricted Shares, as described in
Section 11(a)(3) above. Other Stock-Based Awards that vest on the basis of the
satisfaction of performance criteria will be treated in connection with a Change
in Control in the same manner as are Incentive Awards, as described in
Section 11(a)(4) above, except that payment will be made only in shares of
Stock. Notwithstanding the foregoing, if the Committee in its sole discretion
determines that any Other Stock-Based Award would be considered nonqualified
deferred compensation within the meaning of Section 409A of the Code, and if the
Change in Control would not be considered a “change in control” for purposes of
Section 409A of the Code, then a Participant’s entitlement to payment with
respect to the Other Stock-Based Award will be determined as described above in
this Section 11(a)(5), but payment with respect to such Other Stock-Based Award
will be made on the earlier of (A) the date originally scheduled for payment or
(B) for a Participant who is a “specified employee” within the meaning of
Section 409A of the Code and as designated by the Committee, the first day of
the seventh month following the date of the Participant’s Termination of
Employment, or, for any other Participant, the Participant’s Termination of
Employment.

(b) DEFINITION OF CHANGE IN CONTROL. A “Change in Control” means any of the
following events:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of Stock (the
“Outstanding Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”), provided, however, that the
following acquisitions will not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a transaction described in
clauses (A), (B) and (C) of paragraph (3) of this Section 11(b); or

 

- 12 -



--------------------------------------------------------------------------------

(2) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided, however, that any individual’s becoming a director after
the effective date of the Plan whose election, or nomination for election by the
stockholders of the Company, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board will be considered as though
the individual were a member of the Incumbent Board, but excluding, for this
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or

(3) Consummation of a reorganization, merger or consolidation or sale or
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, in each case following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Stock and
Outstanding Voting Securities immediately before the Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns the Company or all or substantially all of the assets of
the Company either directly or indirectly through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Stock and Outstanding Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or the corporation resulting from the Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from the Business Combination or the combined voting power of the then
outstanding voting securities of the corporation except to the extent that the
Person owned 20% or more of the Outstanding Stock or Outstanding Securities
before the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from the Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for the Business
Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(c) DEFINITION OF CHANGE IN CONTROL PRICE. “Change in Control Price” means the
greater of (A) the highest Fair Market Value of a share of Stock during the
60-day period ending on the date of the Change in Control, and (B) the highest
price per share of Stock paid to holders of Stock in any transaction (or series
of transactions)

 

- 13 -



--------------------------------------------------------------------------------

constituting or resulting from the Change in Control, provided, however, that,
in the case of Incentive Stock Options, unless the Committee otherwise provides,
such price will be based only on transactions occurring on the date on which the
Incentive Stock Options are cashed out.

SECTION 12. PLAN AMENDMENT AND TERMINATION

The Board may amend, suspend or terminate the Plan at any time, provided that no
such amendment will be made without stockholder approval if such approval is
required under applicable law, or if such amendment would increase the total
number of shares of Stock that may be distributed under the Plan. Except as
otherwise provided under Section 4, Stock Options may not be repriced (whether
through modification of the exercise price of the Stock Option after the date of
grant or through an option exchange program) without the approval of the
Company’s stockholders.

Except as set forth in any Award agreement, no amendment or termination of the
Plan may materially and adversely affect any outstanding Award under the Plan
without the Award recipient’s consent.

SECTION 13. PAYMENTS AND PAYMENT DEFERRALS

Payment of Awards may be in the form of cash, Stock, other Awards or
combinations thereof as the Committee may determine, and with such restrictions
as it may impose. The Committee, either at the time of grant or by subsequent
amendment, may require or permit deferral of the payment of Awards under such
rules and procedures as it may establish. It also may provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferred amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in Stock equivalents. Notwithstanding the
foregoing, no action will be taken or authorized pursuant to this Section 13 to
the extent that it would violate the requirements of Section 409A of the Code or
cause any Stock Option or SAR to be considered to provide for the deferral of
compensation within the meaning of Section 409A of the Code.

SECTION 14. DIVIDENDS AND DIVIDEND EQUIVALENTS

The Committee may provide that any Awards under the Plan earn dividends or
dividend equivalents. Such dividends or dividend equivalents may be paid
currently or may be credited to a Participant’s Plan account. Any crediting of
dividends or dividend equivalents may be subject to such restrictions and
conditions as the Committee may establish, including reinvestment in additional
shares of Stock or Stock equivalents to the extent permitted by applicable law.
The granting of rights to dividends or dividend equivalents in connection with
the Award of a Stock Option or a SAR shall not be directly or indirectly
contingent on the exercise of the Stock Option or SAR to the extent such rights
would be considered to offset the exercise price of the Stock Option or increase
the amount payable under the SAR under Section 409A of the Code. Any other grant
of dividends or dividend equivalents to the extent the grant is made to a
Participant

 

- 14 -



--------------------------------------------------------------------------------

who is or could be subject to Section 409A of the Code shall be made on such
terms either that shall comply with the requirements of Section 409A of the Code
or that are not subject to Section 409A of the Code.

SECTION 15. TRANSFERABILITY

Except to the extent permitted by the Award agreement, either initially or by
subsequent amendment, Awards will not be transferable or assignable other than
by will or the laws of descent and distribution, and will be exercisable during
the lifetime of the recipient only by the recipient.

SECTION 16. AWARD AGREEMENTS

Each Award under the Plan will be evidenced by a written agreement (which need
not be signed by the recipient unless otherwise specified by the Committee or
otherwise provided under the Plan) that sets forth the terms, conditions and
limitations for each Award. Such terms may include, but are not limited to, the
term of the Award, vesting and forfeiture provisions, and the provisions
applicable in the event of the recipient’s Termination of Employment. The
Committee may amend an Award agreement, provided that no such amendment may
materially and adversely affect an outstanding Award without the Award
recipient’s consent.

SECTION 17. UNFUNDED STATUS OF PLAN

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or make payments; however, unless the Committee otherwise
determines, the structure of such trusts or other arrangements must be
consistent with the “unfunded” status of the Plan.

SECTION 18. GENERAL PROVISIONS

(a) The Committee may require each person acquiring shares of Stock pursuant to
an Award to represent to and agree with the Company in writing that such person
is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan will be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable Federal, state or foreign securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

- 15 -



--------------------------------------------------------------------------------

(b) Nothing contained in this Plan will prevent the Company or a Subsidiary or
Affiliate from adopting other or additional benefit arrangements for its
employees or directors.

(c) The adoption of the Plan will not confer upon any employee any right to
continued employment nor will it interfere in any way with the right of the
Company or a Subsidiary or Affiliate to terminate the employment of any employee
at any time. To the extent that an employee of a Subsidiary or Affiliate
receives an Award under the Plan, that Award can in no event be understood or
interpreted to mean that the Company is the employee’s employer or that the
employee has an employment relationship with the Company.

(d) Except as otherwise provided under Section 8(a)(4), no later than the date
as of which an amount first becomes includible in the gross income of the
Participant for Federal, state, local, or foreign income or social security tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Company regarding the
payment of, any Federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Committee, withholding obligations arising from an Award may be settled with
Stock, including Stock that is part of, or is received upon exercise or
conversion of, the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan will be conditional on such payment or
arrangements, and the Company and its Subsidiaries or Affiliates will, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant. The Committee may establish such
procedures as it deems appropriate, including the making of irrevocable
elections, for the settling of withholding obligations with Stock.

(e) On receipt of written notice of exercise, the Committee may elect to cash
out all or a portion of the shares of Stock for which a Stock Option is being
exercised by paying the Participant an amount, in cash or Stock, equal to the
Spread Value of such shares on the date such notice of exercise is received.

(f) The Plan and all Awards made and actions taken thereunder will be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to Pennsylvania’s conflict of laws rules.

(g) If any provision of the Plan is held invalid or unenforceable, the
invalidity or unenforceability will not affect the remaining parts of the Plan,
and the Plan will be enforced and construed as if such provision had not been
included.

(h) Any reference in the Plan to a provision of the Code, the Exchange Act or
other law may be interpreted by the Committee, in its discretion, to encompass
any successor provision of the law.

(i) If approved by stockholders of the Company, the Plan will be effective as of
April 26, 2007. The Plan as amended and restated herein is effective January 1,
2009.

(j) No Award may be granted under the Plan after April 25, 2017.

 

- 16 -